internal_revenue_service number release date index number -------------------------------------- ------------------------- ---------------------------------------- ------------------------------------------------------------ ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no -------------- telephone number ---------------------- refer reply to cc tege eoeg eo1 plr-139754-16 date date school -------------------------------------- trust ------------------------------------------------------ dear ------------------------------ this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling that the issuance of units from school to trust the making or receipt of payments with respect to the units and the holding and redemption of units all as described in this ruling letter will not generate unrelated_business_taxable_income to school school represents the facts as follows facts school is an educational_institution recognized as a tax-exempt_organization described in sec_501 and sec_170 of the internal_revenue_code school’s investment committee has the responsibility for managing school’s pooled endowment the endowment in accordance with policies established by the board_of trustees with day-to-day recording responsibilities maintained by school’s business office school seeks to invest the endowment to receive maximum long-term benefits to support the education of future school students in perpetuity trust is a charitable_remainder_unitrust described in sec_664 school is the sole charitable_remainder beneficiary of trust under the terms of the trust agreement trust’s donor is entitled to an annual payout of a unitrust_amount generally equal to a percentage of the net fair_market_value of trust’s assets upon the death of donor or a the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-139754-16 term of years the remainder_interest in trust will be distributed to school as the remainder beneficiary for its general charitable purposes school is the sole trustee and in that capacity is the legal owner of the assets of trust aside from fees paid to third parties for services such as investment management and tax preparation school itself does not and will not charge any fee for administrative services and management of trust however it may recover actual costs of administering trust as a charge against trust school is concerned that it cannot deliver investment results matching those of the endowment and that trust cannot be diversified sufficiently unless they can be commingled alongside all endowment assets as trustee and remainder beneficiary school wants to achieve greater economies of scale in the management of trust’s assets a potentially higher and more stable investment return for trust and increased diversification of trust’s investments to this end school intends to enable trust to participate indirectly in the return on school’s endowment in lieu of a partnership or a direct commingling school proposes to create a contractual obligation pursuant to which school would issue a contract right to trust for its endowment units units the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets held in the endowment each unit has a value of one dollar the number of units is adjusted on a quarterly basis either upwards or downwards to reflect changes to the value of the endowment so that the value of a unit is always set at one dollar each unit will give trust a contractual right to receive periodic_payments based on the number of units owned that would adjust based on the underlying value of the endowment allowing trust to receive an investment return equal to that of the endowment trust can choose to either reinvest part of the distribution in additional units or redeem units depending on trust’s cash requirements for meeting its minimum distribution trust will treat payouts to its beneficiaries up to the endowment payout amount and any additional distributions as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital the units will give trust a contractual right to receive periodic_payments from the endowment as determined by school but no interest whatsoever in the underlying investment_assets of the endowment or with respect to other trusts also invested in units with respect to the endowment except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review school’s business activities operations or decisions with respect to the endowment trust will not have the right to veto or opt_out of any of the underlying endowment investments the proposed contract provides that with respect to the issuance of units school is neither a partner nor an agent of trust trust will not be plr-139754-16 liable for any cost expense or payment incurred or due by school or for which school is liable or responsible relating to the endowment or the underlying endowment assets school will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by school with respect to the endowment or the underlying assets school also will pay any_tax owed on unrelated_business_taxable_income earned by the endowment’s portfolio school will not charge a fee for internal management costs of trust assets although it may recover its actual costs of management of the endowment as a charge against the total investment return of the endowment these charges will decrease the value of trust’s units school also does not assess a trustee's fee or any other charge for the administrative services it provides to trust however it may recover the actual costs of administration of trust as a charge against trust trust is representative of a number of charitable_remainder annuity trusts and charitable_remainder unitrusts with respect to which school has and will have the sole charitable_remainder interest and for which school will be the trustee school will make units available to these other trusts on the same terms as described in this letter for trust including that it will not assess a trustee’s fee or any other charge for the administrative services it will provide as trustee of any of these trusts law and analysis sec_501 in part describes as exempt from federal_income_tax entities organized and operated exclusively for charitable educational scientific and certain other purposes sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization plr-139754-16 sec_1_513-1 of the income_tax regulations regulations includes gross_income of an exempt_organization subject_to the tax imposed by sec_511 in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 of the regulations provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 the organization received funds from unrelated exempt_organizations and invested the proceeds in stocks reinvested the income and realized appreciation and upon request liquidated participant's interests and distributed the proceeds to the participant the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the service further held that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations school’s situation is distinguishable from the entity in revrul_69_528 which provided investment services on a regular basis for a fee school will not charge any fees for managing trust’s assets it will only recover the actual costs of managing its endowment as a charge against total investment return and any actual costs of administering trust as a charge against trust school will receive no income from providing management services to trust accordingly school’s services provided under the contractual agreement as represented will not generate any income that could be characterized as unrelated taxable_income within the meaning of sec_513 conclusion based solely on the facts and representations submitted we rule that the contractual arrangement described herein under which school will issue units to trust make payments on the units and be reimbursed for costs allocable to the management of the endowment or administration of trust will not generate unrelated_business_taxable_income to school the same result will occur with respect to the issuance of any other endowment units to any other charitable_remainder_trust or charitable_remainder_unitrust with respect to which school has and will have the sole charitable_remainder interest for which school will be the trustee and to which school makes units available on the plr-139754-16 same terms as described in this letter for trust including that it will not assess a fee for managing its endowment or for the administrative services it provides as trustee the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income discussed or referenced in this letter in particular no opinion is expressed or implied concerning whether income or loss from a surrender or redemption of units is treated as ordinary_income or loss or as gain_or_loss from the sale_or_exchange of a capital_asset additionally no ruling is granted as to whether school qualifies as an organization described in sec_501 and or sec_509 or the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 because it could help resolve questions concerning federal_income_tax status this letter should be kept in school’s permanent records this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent by anyone else in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-139754-16 if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely david l marshall assistant branch chief exempt_organizations branch tege associate chief_counsel enclosure
